812 F.2d 1406
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andre ANDERSON, Plaintiff-Appellant,v.Debra SUMMERVILL, Lorraine Grill, Defendants-Appellees.
No. 86-1496 and 86-1518.
United States Court of Appeals, Sixth Circuit.
Jan. 28, 1987.

Before KEITH and KENNEDY, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
These appeals have been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this case, plaintiff-prisoner filed a civil rights complaint against two female corrections officers alleging they had made lewd suggestions to him.  He requested monetary damages and other relief.  The district court dismissed the complaint as 'frivolous' under 28 U.S.C. Sec. 1915(d).  These appeals followed, plaintiff having filed successive notices of appeal from the same judgment.  On appeal, plaintiff has filed an informal brief and moves for the appointment of appellate counsel.


3
Upon consideration, we agree with the district court.  Plaintiff's complaint falls short of stating a claim for relief under an Eighth Amendment analysis.   Parrish v. Johnson, 800 F.2d 600, 611 (6th Cir.1986).  We affirm.  Rule 9(d)(3), Rules of the Sixth Circuit.


4
It is therefore ORDERED that the motion for appellate counsel be denied and that the final order of the district court be affirmed.